United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 05-3359
                               ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Southern District of Iowa.
Frederick Dodd,                          *
                                         *             [UNPUBLISHED]
            Appellant.                   *

                               ________________

                               Submitted: December 22, 2006
                                   Filed: January 4, 2007
                               ________________

Before WOLLMAN, HANSEN, and RILEY, Circuit Judges.
                      ________________

PER CURIAM.

      Frederick Dodd appeals his convictions for several drug-trafficking offenses.
The district court1 entered judgment upon the verdicts and sentenced Dodd to life
imprisonment. While Dodd's original appeal was pending, the Supreme Court decided
United States v. Booker, 543 U.S. 220 (2005), rendering advisory the sentencing
range calculated under the United States Sentencing Guidelines (USSG), and we
remanded for resentencing without addressing the merits of the appeal. United States

      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
v. Dodd, No. 04-3760 (8th Cir. Order Mar. 18, 2005). On remand, the district court
adopted the Guidelines sentencing calculations from the first sentencing hearing,
denied Dodd's motion for a downward departure on the basis of his medical condition,
and imposed a sentence of 360 months of imprisonment. Mr. Dodd appeals.

       Mr. Dodd argues that the evidence was insufficient to sustain his convictions
for drug possession, distribution and conspiracy. See United States v. Scofield, 433
F.3d 580, 585-86 (8th Cir.) (discussing evidence sufficient to sustain a conviction for
possession with intent to distribute), cert. denied, 126 S. Ct. 2905 (2006); United
States v. Vinton, 429 F.3d 811, 815 (8th Cir. 2005) (setting forth the elements
necessary to sustain a conspiracy conviction). "We review challenges to the
sufficiency of the evidence by examining the evidence in the light most favorable to
the verdict and accepting as true all reasonable inferences which tend to support the
jury's verdict." United States v. Brown, 461 F.3d 1062, 1069 (8th Cir. 2006).

        Specifically, Dodd asserts that the witnesses against him were not credible
because they were drug addicts or testified in an attempt to receive a lighter sentence.
However, we do not weigh the evidence or assess the credibility of the witnesses on
appeal. United States v. Spears, Nos. 05-4468/06-1354, 2006 WL 3488734, at *2 (8th
Cir. Dec. 5, 2006) (en banc) ("Sufficiency challenges based solely on the credibility
of the witnesses rarely, if ever, prevail."); United States v. Tabor, 439 F.3d 826, 829-
30 (8th Cir.) (crediting the witness's testimony in light of the circumstances is within
the province of the jury), petition for cert. filed, www.supremecourtus.gov/docket/06-
5244.htm (U.S. May 31, 2006) (No. 06-5244). Numerous witnesses testified to
Dodd's leadership and involvement in the possession and distribution of drugs. They
testified that Dodd obtained cocaine from Chicago, brought it to Iowa, cooked large
amounts into crack, packaged it for distribution, and either sold it or supplied it
directly to these witnesses to sell. They also testified that Dodd possessed a gun and
large amounts of cash. Direct and cross-examination revealed to the jury that the
witnesses had been drug users or distributers and that many were testifying in an

                                          -2-
attempt to obtain potentially reduced sentences. The jury was free to evaluate all of
these circumstances, and viewing the testimony in the light most favorable to the
guilty verdicts, the evidence was more than sufficient for a reasonable jury to find Mr.
Dodd guilty of each offense.

       Mr. Dodd asserts that the testimony of the law enforcement officials was not
reliable because it did not specifically connect him to the evidence, but we conclude
that the evidentiary link was sufficient. Using a confidential informant, Debra
Cunningham, law enforcement conducted four controlled buys of crack from Dodd.
On the basis of an informant's tip, law enforcement officers obtained a search warrant
for the residence at 4427 Brady Street in Davenport and for the vehicle driven by
Dodd. After observing Dodd enter the residence with a key and later leave in the
vehicle, law enforcement officers stopped the vehicle to execute the search. Dodd was
the driver, he had a key to the Brady Street residence, and the search of the vehicle
produced seven packages of crack on the floor of the front passenger seat. The search
of the residence produced 15 separate packages of crack, each containing between
3.08 and 3.38 grams of crack; a bag containing 53.43 grams of powder cocaine; a
pistol; and ammunition. Additionally, they found a receipt to Dodd for renting the
residence. Again, this court "defer[s] to the jury on issues of witness credibility,
especially where there is corroborating physical evidence of the defendant's
involvement." United States v. Watler, 461 F.3d 1005, 1010 (8th Cir. 2006). The jury
was free to reasonably rely upon this evidence, as well as the other testimony, linking
Mr. Dodd to drug trafficking activities. Vinton, 429 F.3d at 815 (noting that in
reviewing the sufficiency of the evidence, this court "will reverse only if the jury must
have had a reasonable doubt about an essential element of the crime").

        Mr. Dodd also challenges the enhancements to his base offense level. We
review the district court's application of the Guidelines de novo and review for clear
error its underlying factual findings. United States v. Scott, 448 F.3d 1040, 1043 (8th
Cir. 2006). Under the advisory Guidelines scheme, the district court need only find

                                           -3-
sentencing-enhancing facts by a preponderance of the evidence. Id. (citing United
States v. Pirani, 406 F.3d 543, 551 n.4 (8th Cir.) (en banc)).

       Dodd's sentencing arguments amount to nothing more than a renewed attempt
to attack the credibility of the witnesses. He argues that the witnesses who testified
concerning his possession of a gun and his role in the offense were unreliable drug
addicts with faulty memories. We will not reassess the witnesses' credibility. The
sentencing judge "is free to believe all, some, or none of [a] witness's testimony,"
United States v. Guel-Contreras, 468 F.3d 517, 522 (8th Cir. 2006) (internal marks
omitted), and this court defers to the jury's and sentencing judge's credibility
determinations, United States v. Quintana, 340 F.3d 700, 702 (8th Cir. 2003).

        The record demonstrates that several witnesses testified to Dodd's possession
of a firearm and drugs, and the police recovered a firearm, crack, and cocaine all from
the Brady Street residence. The Government need not prove that a firearm was loaded
and ready for use, but need only show a connection between the gun and the drug
activity in order to apply this enhancement. See United States v. Frazier, 280 F.3d
835, 853 (8th Cir.), cert. denied, 536 U.S. 931 (2002). The district court did not
clearly err by applying the enhancement for the possession of a firearm, see USSG
§ 2D1.1(b)(1). See United States v. Villareal-Amarillas, 454 F.3d 925, 931-32 (8th
Cir.) (affirming a two-level enhancement for the possession of a firearm where
testimony indicated the defendant possessed a gun, and multiple pistols were
discovered in the defendant's residence), petition for cert. filed,
www.supremecourtus.gov/docket/06-7772.htm (U.S. Nov. 13, 2006) (No. 06-7772).

       Likewise, we conclude that the district court did not clearly err in applying the
four-level enhancement for Dodd's aggravating role in the offense. The evidence
clearly supports a finding that Dodd was a leader of a criminal activity involving more
than five participants and that he actively enlisted the aid of others in the criminal



                                          -4-
conduct. See USSG § 3B1.1(a); see also United States v. Bahena, 223 F.3d 797, 804-
05 (8th Cir. 2000), cert. denied, 531 U.S. 1181 (2001).

      The district court applied the obstruction of justice enhancement after finding
that Mr. Dodd lied on the witness stand by proclaiming he was not involved in any
drug activity. Dodd asserts that the witnesses at trial lied, not him.

      A district court applying the USSG § 3C1.1 obstruction of justice
      enhancement for perjury must review the evidence and make a finding,
      by a preponderance of the evidence, that the defendant gave false
      testimony concerning a material matter with the willful intent to provide
      false testimony, rather than as a result of confusion, mistake, or faulty
      memory.

Guel-Contreras, 468 F.3d at 522 (internal marks and footnote omitted). We find no
clear error in the district court's determination that it was Frederick Dodd, not the host
of other witnesses, who committed perjury. See id. (standard of review); see also
United States v. Moore, 242 F.3d 1080, 1081 (8th Cir. 2001) ("When the factual
findings by the trial court are based on the credibility of witnesses, they are virtually
unreviewable." (internal marks omitted)).

      Accordingly, we affirm the judgment of the district court. We summarily deny
Mr. Dodd's pro se "Motion for Leave of Court for Permission to Supplement the
Appellate Court Record in Light of Newly Discovered Evidence Under Rule 33 of the
Federal Rules of Criminal Procedure," because he is represented by counsel. See
United States v. Saunders, 957 F.2d 1488, 1495 (8th Cir. 1992), cert. denied, 506 U.S.
889 (1992), and 506 U.S. 1058 (1993).
                       ______________________________




                                           -5-